           Case 1:19-cr-00152-DAD-BAM Document 57 Filed 10/23/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:19-CR-00152-DAD-BAM
12                               Plaintiff,            JOINT STATUS REPORT AND STIPULATION
                                                       REGARDING EXCLUDABLE TIME PERIODS
13                         v.                          UNDER SPEEDY TRIAL ACT; AND ORDER
14   ANTONIO OCHOA-MEJIA,                              CURRENT DATE: November 9, 2020
      aka Sergio Lopez Mendoza,                        TIME: 1:00 p.m.
15    aka Jose Moreno,                                 COURT: Hon. Barbara A. McAuliffe
      aka Francisco Ramon Carrillo Arrendondo,
16   RAMON ORTEGA, and
     JORGE ARMANDO GONZALEZ
17   MARTINEZ,
18                              Defendants
19

20                                            STATUS REPORT

21          Defendants Antonio Ochoa Mejia, Ramon Ortega, and Jorge Armando Gonzalez Martinez

22 (“defendants”) and the government seek to continue this matter. Mr. Mejia appeared on the criminal

23 complaint on July 1, 2019 (Doc. 6) and was detained as a danger and flight risk on July 3, 2019. Doc.

24 14. Mr. Mejia was arraigned on the indictment on July 15, 2019. Doc. 22. Mr. Gonzalez Martinez

25 appeared on the criminal complaint on July 9, 2019, and was released to a third party custodian. Docs.

26 16, 20. Mr. Gonzalez Martinez was arraigned on the indictment on July 12, 2019. Doc. 19. Mr. Ortega
27 appeared on the indictment on August 8, 2019, and was detained as a danger and flight risk. Doc.24.

28          Prior counsel for Mr. Mejia and Mr. Ortega were permitted to withdraw on August 24, 2020.


      STIPULATION REGARDING EXCLUDABLE TIME            1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00152-DAD-BAM Document 57 Filed 10/23/20 Page 2 of 5


 1 Docs. 45, 46. Attorney Chavez filed a notice of appearance for Mr. Mejia on August 26, 2020. Doc. 48.

 2 The Court granted Attorney Wanerman’s substitution of counsel for Mr. Ortega on August 28, 2020.

 3 Doc. 52. The government asserts that discovery has been provided to all counsel and plea offers have

 4 been made to all defendants.

 5                                                 STIPULATION

 6           This case is set for status conference on November 9, 2020. On May 13, 2020, this Court issued

 7 General Order 618, which suspends all jury trials in the Eastern District of California until further

 8 notice, and allows district judges to continue all criminal matters. This and previous General Orders

 9 were entered to address public health concerns related to COVID-19.
10           Although the General Orders address the district-wide health concern, the Supreme Court has

11 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

12 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

13 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

14 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

15 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

16 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

17 or in writing”).

18           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

19 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

20 justice continuances are excludable only if “the judge granted such continuance on the basis of his
21 findings that the ends of justice served by taking such action outweigh the best interest of the public and

22 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

23 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

24 the ends of justice served by the granting of such continuance outweigh the best interests of the public

25 and the defendant in a speedy trial.” Id.

26           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

27 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

28 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00152-DAD-BAM Document 57 Filed 10/23/20 Page 3 of 5


 1 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

 2 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 3 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

 4 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

 5 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a

 6 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 7          In light of the societal context created by the foregoing, this Court should consider the following

 8 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 9 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
10 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

11 pretrial continuance must be “specifically limited in time”).

12                                                STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and the defendants, by

14 and through their counsel of record Mr. Chavez, Mr. Wanerman, and Mr. Broughton, hereby stipulate as

15 follows:

16          1.      By previous order, this matter was set for status on November 9, 2020.

17          2.      By this stipulation, defendant now moves to continue the status conference until January

18 13, 2021, and to exclude time between November 9, 2020, and January 13, 2021, under Local Code T4.

19          3.      While the parties anticipate that the case may resolve without a trial, this is not yet a

20 certainty. If defendant ultimately does not enter a guilty plea and decides to proceed to trial, the parties
21 agree and stipulate, and request that the Court find the following:

22                  a)      The government asserts the discovery associated with this case includes reports,

23          photographs, and numerous recordings; discovery has been provided to all counsel.

24                  b)      The government has provided plea offers to all defendants through counsel.

25                  c)      Counsel for the defendants desire additional time to consult with their clients, to

26          review the current charges, to conduct investigation and research related to the charges, to review

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00152-DAD-BAM Document 57 Filed 10/23/20 Page 4 of 5


 1          and/or copy discovery for this matter, to discuss potential resolutions with their clients, to

 2          prepare pretrial motions, and to otherwise prepare for trial.

 3                 d)      Counsel for defendants believe that failure to grant the above-requested

 4          continuance would deny them the reasonable time necessary for effective preparation, taking into

 5          account the exercise of due diligence.

 6                 e)      The government does not object to the continuance.

 7                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendants in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of November 9, 2020 to January 13,

12          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4], because it results from a continuance granted by the Court at defendants’ request on the

14          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

15          best interest of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
      Dated: October 23, 2020                             MCGREGOR W. SCOTT
21                                                        United States Attorney
22
                                                          /s/ JESSICA A. MASSEY
23                                                        JESSICA A. MASSEY
                                                          Assistant United States Attorney
24

25    Dated: October 23, 2020                             /s/ VICTOR CHAVEZ
                                                          VICTOR CHAVEZ
26
                                                          Counsel for Defendant
27                                                        ANTONIO OCHOA-MEJIA

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00152-DAD-BAM Document 57 Filed 10/23/20 Page 5 of 5

      Dated: October 23, 2020                          /s/ BRIAN WANERMAN
 1
                                                       BRIAN WANERMAN
 2                                                     Counsel for Defendant
                                                       RAMON ORTEGA
 3
      Dated: October 23, 2020                           /s/ MARK A. BROUGHTON
 4                                                      MARK A. BROUGHTON
                                                        Counsel for Defendant
 5
                                                        JORGE ARMANDO GONZALEZ MARTINEZ
 6

 7
                                                   ORDER
 8
            IT IS SO ORDERED that the Status Conference is continued from November 9, 2020 to January
 9
     13, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
10
     U.S.C.§ 3161(h)(7)(A), B(iv).
11

12
     IT IS SO ORDERED.
13

14
        Dated:    October 23, 2020                         /s/ Barbara   A. McAuliffe           _
                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME            5
30    PERIODS UNDER SPEEDY TRIAL ACT
